 Case 7:19-cv-00122-M-BP Document 22 Filed 12/29/20                 Page 1 of 2 PageID 100



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               WICHITA FALLS DIVISION

VINCENT RAY MITCHELL,                          §
TDCJ No. 02257747,                             §
                                               §
          Petitioner,                          §
                                               §
v.                                             §     Civil Action No. 7:19-cv-00122-M-BP
                                               §
NFN WEBB, Warden,                              §
                                               §
          Respondent.                          §

                ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

          The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. Petitioner filed objections on December 21, 2020. The District Court reviewed the

proposed Findings, Conclusions, and Recommendation de novo. Finding no error, the Court

ACCEPTS the Findings, Conclusions, and Recommendation of the United States Magistrate

Judge, and it is therefore ORDERED that the Petition for Habeas Corpus (ECF No. 3) is DENIED.

          In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after considering

the record in this case and the recommendation of the Magistrate Judge, petitioner is DENIED a

Certificate of Appealability. The Court adopts and incorporates by reference the Magistrate

Judge’s Findings, Conclusions and Recommendation in support of its finding that the petitioner

has failed to show (1) that reasonable jurists would find this Court’s “assessment of the

constitutional claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable

whether the petition states a valid claim of the denial of a constitutional right” and “debatable

whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484

(2000).
 Case 7:19-cv-00122-M-BP Document 22 Filed 12/29/20                 Page 2 of 2 PageID 101



       If the petitioner files a notice of appeal, he must pay the $505.00 appellate filing fee or

submit a motion to proceed in forma pauperis and a properly signed certificate of inmate trust

account.

       SO ORDERED this 29th day of December, 2020.




                                                2
